     Case 2:19-cv-01162-TLN-DMC Document 24 Filed 05/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GERIOLD B. LEVI,                                      Case No. 2:19-cv-01162-TLN-DMC (PC)
12
                                            Plaintiff, ORDER
13
                    v.
14

15   J. CRAWFORD, et al.,
16                                       Defendants.
17

18         GOOD CAUSE APPEARING,

19         IT IS ORDERED that Defendants’ Ex Parte Application for Relief from Court Reporter

20   Physical Presence Requirement Under F.R.C.P. 28 is GRANTED. The court reporter is not

21   required to be in the same physical location as the Plaintiff deponent during his deposition.

22

23   Dated: May 28, 2020
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
                                                              [Proposed] Order (2:19-cv-01162-TLN-DMC (PC))
